DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Original claims 1-20, filed November 23, 2020, are pending in the instant application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 24, 2020, and June 17, 2021, are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 



Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
the “optical flow refinement module” of claim 16, 
the “optical flow estimation module” of claim 17,
the “motion modelling module” of claim 17, and
the “pixel refinement module” of claim 20.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.





Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance.
Claim 1 is representative of the allowable claims.
‘Zhang’ (“Multi-Frame Pyramid Refinement Network for Video Frame Interpolation,” 2019) discloses many features of claim 1.  In particular, Zhang discloses a method for multi-frame video frame interpolation (Figure 1 illustrates an overview of the MPRN method; Page 130617, Section IV.B.6, MPRN is extended to multi-frame interpolation by modifying last layer at each pyramid level to predict multiple optical flows for different t-location, such as three different intermediate times             
                t
            
        ; The mapping below is for this 3-frame case, with the first/earliest interpolated frame being referred to as frame             
                a
            
        , the second being referred to as frame             
                b
            
        , and the third being referred to as frame             
                c
            
        ;             
                
                    
                        t
                    
                    
                        a
                    
                
            
         refers to the time corresponding to interpolated frame             
                a
            
        , and so on), the method comprising:
obtaining a plurality of optical flow maps corresponding to a plurality of times between a beginning time and an ending time (Figure 3, Section III.A, in the top level of the pyramid, optical flows                     
                        
                            
                                F
                            
                            
                                k
                                =
                                0
                            
                        
                    
                 are determined for each of the three intermediate frame times                     
                        t
                    
                ; Section III, first paragraph, times                     
                        t
                    
                 fall between beginning time                     
                        0
                    
                 and ending time                     
                        1
                    
                , which are the times corresponding to input frames                     
                        
                            
                                I
                            
                            
                                1
                            
                        
                    
                 and                     
                        
                            
                                I
                            
                            
                                2
                            
                        
                    
                ); 
processing the plurality of optical flow maps to generate a first refined optical flow map corresponding to a first intermediate time proximal to the beginning time or ending time (Figure 3, Section III.A, the plurality of optical flow maps – i.e.                     
                        
                            
                                F
                            
                            
                                k
                                =
                                0
                            
                        
                    
                 – are input to the second level of the pyramid, which processes them to generate first refined optical flow maps                     
                        
                            
                                F
                            
                            
                                k
                                =
                                1
                            
                        
                    
                 for each of the intermediate frames                     
                        a
                    
                 to                     
                        c
                    
                ; This includes a first refined optical flow map corresponding to first intermediate time                     
                        
                            
                                t
                            
                            
                                a
                            
                        
                    
                , which is proximal to beginning time 0 at least because it is closer to 0 than                     
                        
                            
                                t
                            
                            
                                b
                            
                        
                    
                 or                     
                        
                            
                                t
                            
                            
                                c
                            
                        
                    
                ); 
processing (Figure 3, Section III.A, first refined intermediate optical flow map – i.e.                     
                        
                            
                                F
                            
                            
                                k
                                =
                                1
                            
                        
                    
                 – is input to and processed by third/lowest level of pyramid) to generate a second refined optical flow map corresponding to a second intermediate time distal from both the beginning time and ending time (Figure 3, Section III.A, third level of pyramid outputs second refined optical flow maps                     
                        
                            
                                F
                            
                            
                                k
                                =
                                2
                            
                        
                    
                 for each of the intermediate frames                     
                        a
                    
                 to                     
                        c
                    
                ; This includes a second refined optical flow map corresponding to second intermediate time                     
                        
                            
                                t
                            
                            
                                b
                            
                        
                    
                , which is distal from both the beginning time and ending time at least because it is farther from beginning time 0 than                     
                        
                            
                                t
                            
                            
                                a
                            
                        
                    
                 and farther from ending time 1 than                     
                        
                            
                                t
                            
                            
                                c
                            
                        
                    
                ); 
generating a first new intermediate frame based on the first refined optical flow map (Figure 3, Section III.A,                     
                        
                            
                                I
                            
                            
                                t
                                ,
                                 
                                k
                                =
                                1
                            
                        
                    
                , where                     
                        t
                        =
                        
                            
                                t
                            
                            
                                a
                            
                        
                    
                ); and 
generating a second new intermediate frame based on the second refined optical flow map (Figure 3, Section III.A,                     
                        
                            
                                I
                            
                            
                                t
                                ,
                                 
                                k
                                =
                                2
                            
                        
                    
                , where                     
                        t
                        =
                        
                            
                                t
                            
                            
                                b
                            
                        
                    
                ).  

As indicated above, Zhang does not teach processing both the plurality of optical flow maps and the first refined intermediate optical flow map to generate a second refined optical flow map, as required by the claimed invention.  Instead, each pyramid level of Zhang only performs refinement based on the refined flow produced by the (e.g. Page 130613, below Figure 2, Equation 4 and supporting text), which would be the first refined intermediate optical flow map according to the claim mapping applied above.  Therefore, Zhang does not disclose all elements of the claimed invention.

‘Jiang’ (US 2019/0138889 A1) also teaches many elements of the claimed invention.  In particular, Jiang teaches a method for multi-frame video frame interpolation (e.g. Fig. 1A), the method comprising:
obtaining a plurality of optical flow maps corresponding to a plurality of times between a beginning time and an ending time ([0030], Fig. 1A, optical flow maps                     
                        
                            
                                
                                    
                                        F
                                    
                                    ^
                                
                            
                            
                                t
                                →
                                0
                            
                        
                    
                 and                     
                        
                            
                                
                                    
                                        F
                                    
                                    ^
                                
                            
                            
                                t
                                →
                                1
                            
                        
                    
                 are determined for each time                     
                        t
                    
                ; [0027], time                     
                        t
                    
                 is between beginning time 0 and ending time 1; e.g. [0030], [0050], [0060], intermediate frames may be generated for multiple – i.e.                     
                        N
                    
                 – timesteps                     
                        t
                    
                ); 
processing the plurality of optical flow maps to generate a first refined optical flow map corresponding to a first intermediate time proximal to the beginning time or ending time ([0031], Fig. 1A, flow interpolation neural network model 200, which includes flow refinement neural network models 110-0 and 110-1, processes the optical flow maps to generate first refined optical flow maps                     
                        
                            
                                F
                            
                            
                                t
                                →
                                0
                            
                        
                    
                 and                     
                        
                            
                                F
                            
                            
                                t
                                →
                                1
                            
                        
                    
                ; In order to more-clearly demonstrate how this relates to the claim, consider a non-limiting example where                     
                        N
                        =
                        3
                    
                 and the intermediate frames are generated for                     
                        t
                        =
                        0.25
                    
                ,                     
                        t
                        =
                        0.5
                    
                ,                     
                        t
                        =
                        0.75
                    
                :                     
                        
                            
                                F
                            
                            
                                t
                                =
                                0.25
                                →
                                0
                            
                        
                    
                 and                     
                        
                            
                                F
                            
                            
                                t
                                =
                                0.25
                                →
                                1
                            
                        
                    
                 would be first refined optical flow maps corresponding to a first intermediate time proximal to the beginning time)
processing the plurality of optical flow maps (Following the example provided above,                     
                        
                            
                                F
                            
                            
                                t
                                =
                                0.5
                                →
                                0
                            
                        
                    
                 and                     
                        
                            
                                F
                            
                            
                                t
                                =
                                0.5
                                →
                                1
                            
                        
                    
                 would be second refined optical flow maps corresponding to a second intermediate time distal from both the beginning time and ending time); 
generating a first new intermediate frame based on the first refined optical flow map (Following the example provided above, Fig. 1A,                     
                        
                            
                                I
                            
                            
                                t
                                =
                                0.25
                            
                        
                    
                ; [0031]); and 
generating a second new intermediate frame based on the second refined optical flow map (Following the example provided above, Fig. 1A,                     
                        
                            
                                I
                            
                            
                                t
                                =
                                0.5
                            
                        
                    
                ; [0031]).

As indicated above, Jiang does not teach processing both the plurality of optical flow maps and the first refined intermediate optical flow map to generate a second refined optical flow map, as required by the claimed invention.  Instead, Jiang produces each intermediate reference frame             
                t
            
         independently (e.g. Fig. 1A, [0050]), and therefore does not consider a first refined intermediate optical flow map when generating a second refined optical flow map.  Jiang actually teaches away from any dependency between calculations for different intermediate timesteps, arguing that such dependencies prevent parallelization and/or propagate errors (e.g. [0004], [0050]).
Neither Zhang, nor Jiang, nor any other identified prior art discloses the entire combination of elements required by the claimed invention.  Furthermore, the evidence of record is not sufficient to establish that it would have been obvious to one of ordinary 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
‘Hu’ (“A Multi-frame Video Interpolation Neural Network for Large Motion,” 2019)
Performs multi-frame video interpolation with optical flow refinement – e.g. Fig. 2
Like Jiang, it generates intermediate frames independently for each timestep                     
                        t
                    
                
‘Nah’ (“AIM 2019 Challenge on Video Temporal Super-Resolution: Methods and Results,” 2019)
Provides background on the state of the art


‘Taggart’ (US 2017/0221218 A1)
Estimates optical flow for a subset of intermediate frames, then interpolates those estimates to provide optical flow for remaining intermediate frames – e.g. Fig. 2
‘Xu’ (“Quadratic Video Interpolation,” 2019; cited in IDS filed November 24, 2020)
Teachings primarily focus on using a quadratic motion model for flow prediction – Section 3.1
Teaches multi-frame interpolation – Page 6, Section 4.3
Teaches that “the proposed formulation is general and can be extended to even higher-order interpolation methods, e.g., the cubic model” – Sec. 5
‘van Amersfoort’ (US 11,122,238 B1)
Example of using adversarial loss in frame interpolation
‘Lu’ (US 2007/0291844 A1)
Discusses drawbacks of linear motion models and suggests using higher-order motion models, such as a quadratic model – e.g. [0020], [0056]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY E SUMMERS/Examiner, Art Unit 2669